DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 3 is objected to because of the following informalities: the claim recites “a first guide shape configured to upward toward a radially outward direction” (emphasis added). It appears that the claim should recite “configured upward toward” instead, otherwise, clarification or amendment is needed. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 6 recites “a first cooling flow path inlet” and depends from claim 1 which recites “a first cooling flow path inlet.” It is not clear if a first cooling flow path inlet recited in claim 6 refers to the first cooling flow path inlet in claim 1 or to an additional and different one.
Claim 6 further recites “the extended arm member” and “a plurality of extended arm members.” It is not clear to which of the plurality of extended arm members the recitation of the extended arm member refers to.
Claims 7-9 depend from claim 6 and fail to remedy its deficiencies.
Clarification and/or amendment is respectfully requested. 

Claim 9 recites the limitation ”the second cooling flow path inlet.” There is insufficient antecedent basis for this limitation in the claim.
Claim 9 further recites “the adjacent connecting members” and depends from claim 8 which recites “a connecting member.” It is not clear if the adjacent connecting members lack proper antecedent basis or claim 9 should further define the connecting member of claim 8 as being a plurality of adjacent connecting members.
Clarification and/or amendment is respectfully requested.

Claim 10 recites the limitation ”The vacuum cleaner” and “the fan motor.” There is insufficient antecedent basis for these limitations in the claim.
Claims 11-15 depend from claim 10 and fail to remedy its deficiencies.
Clarification and/or amendment is respectfully requested.

Claim 13 recites the limitation “the lower end.” There is insufficient antecedent basis for these limitations in the claim.
Clarification and/or amendment is respectfully requested.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6-10 and 14-15 (as far as claims 6-10 and 14-15 are definite and understood) is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al – hereafter Lee – (US 20180266426 A1).

Regarding claim 1, Lee teaches a fan motor (Fig.1/3) comprising:
a motor mount (Fig.1/3, 11) that accommodates a motor part (Fig.1/3, 20);
an impeller (Fig.1/3, 31) positioned above the motor part (Fig.1/3) and configured to be rotated a rotational force received from the motor part;
an impeller cover (Fig.1/3, 34) that covers the impeller and is disposed on the motor mount (Fig.1/3);
an air inlet (Fig.1, 341)  provided in an upper central portion of the impeller cover (Fig.1);
an air discharge opening (Fig.1/3, 116) opened toward an outer space (Fig.1/3, below 116) of the motor mount;
a first cooling flow path inlet (Annotated Fig.2) that is provided on the motor mount and defines a passage through which air for cooling heat generated in the motor part is introduced (Note arrow in Fig.3 representing cooling air entering through the first cooling flow path inlet and passing through the motor part);
a guide shape (Annotated Fig.2) provided on the motor mount to change a direction of air flow (Note arrow in Fig.3 pointing upwards after entering through the first cooling flow path inlet, said arrow represents air that after entering the first flow path inlet would face resistance to turn upward by the guide shape shown in the Annotated Fig.2);
a cooling flow path outlet (Fig.1/3, 43) provided on the motor mount so that an inner space (Fig.1, where 111 points to) of the motor mount communicates with a space between the impeller and the air discharge opening (Fig.3),
wherein:
air suctioned through the air inlet and pressurized by the impeller is discharged to the outer space of the motor mount through the air discharge opening (Fig.1/3), at least a portion (Fig.3; see arrow representing at least a portion of the air being introduced into the inside of the motor mount) of the air discharged from the air discharge opening is introduced into the inside of the motor mount through the first cooling flow path inlet (Fig.3; see arrow representing at least a portion of the air being introduced into the inside of the motor mount through the first cooling flow path inlet),
and the guide shape switches the direction of air flow introduced into the inside through the first cooling flow path inlet toward the motor part (Note arrow in Fig.3 pointing upwards after entering through the first cooling flow path inlet, said arrow represents air that after entering the first flow path inlet would face resistance to turn upward by the guide shape shown in the Annotated Fig.2).

    PNG
    media_image1.png
    502
    520
    media_image1.png
    Greyscale


Regarding claim 2, Lee further teaches the cooling flow path outlet is provided radially outside a side wall member defining the motor mount (Annotated Fig.2, note radial direction perpendicular to shaft 23), the air pressurized by the impeller is discharged downward through the cooling flow path outlet, and the first cooling flow path inlet is disposed below the cooling flow path outlet (Annotated Fig.2).

Regarding claim 6, Lee further teaches the motor mount includes: a side wall member (Annotated Fig.2) for accommodating and fixing the motor part in a radial direction; a plurality of extended arm members (Annotated Fig.2) extending downward from the side wall member; a first cooling flow path inlet provided between the plurality of extended arm members (Annotated Fig.2); and a base member (Fig.1/2/3, lower end of 111) connected to a lower portion of the extended arm member (Annotated Fig.2), and wherein the guide shape is provided on the base member (Annotated Fig.2).

Regarding claim 7, Lee further teaches the cooling flow path outlet is provided on the radially outside of the side wall member (Annotated Fig.2), and at least a portion of the air discharged from the cooling flow path outlet flows toward the first cooling flow path inlet (Note arrow in Fig.3 pointing upwards after entering through the first cooling flow path inlet, said arrow represents air entering the first flow path inlet which is a combination of pressurized air from the impeller and air discharged from the cooling flow path outlet).

Regarding claim 8, Lee further teaches a bearing support (Fig.3, 112) is provided at a lower center of the motor mount (Fig.3), and the bearing support and the base member are connected by a connecting member (Annotated Fig.2 and Fig.3; Note interface portion between the base member and bearing support).

Regarding claim 9, Lee further teaches the second cooling flow path inlet is provided between the adjacent connecting members (Annotated Fig.2).

Regarding claim 10, Lee further teaches the vacuum cleaner (¶4) comprising: the fan motor of claim 1 (see claim 1 above); and a housing (inherent feature of vacuum cleaners) accommodating the fan motor.

Regarding claim 14, Lee further teaches an air outlet (Fig.1/3, below 116) through which at least a portion of the air discharged from the air discharge opening is discharged is provided further outside the guide shape in a radial direction of the fan motor (Fig.1/3), and the air outlet is disposed between the air discharge opening and the guide shape in an axial direction of the fan motor in the housing (Fig.1/3).

Regarding claim 15, Lee further teaches the air outlet is radially open (Fig.1/3).

Allowable Subject Matter
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 11-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
The following claim limitations were not found in the prior art:
a base member having a larger radius than the side wall member is provided at a lower portion of the motor mount, and the guide shape includes a first guide shape configured to upward toward a radially outward direction at a portion where the base member faces the cooling flow path outlet (claim 3);
Lee et al disclose a base member comprising the guide and a side wall member (Annotated Fig.2), however, the side wall member extends axially along shaft 23 at the same or greater radial location than a first radius of the base member, therefore, the base member does not have a larger radius than the side wall member;
No other relevant prior art reference was found disclosing said limitations that would anticipate or could be used to establish a prima facie case of obviousness in view of Lee;
the housing has an extended guide shape from which the guide shape extends, and in a state in which the fan motor is accommodated in the housing, the guide shape and the extended guide shape are connected (claim 11);
Lee et al is silent about an extended guide as claimed;
Hayamitsu (US 20180177373 A1) discloses a fan motor (Fig.4) for a vacuum cleaner (Fig.1), the fan motor including a housing (Fig.1), the housing including an extended guide (Fig.4, 29); the examiner considered the possibility of modifying Lee et al in view of Hayamitsu to incorporate said housing extended guide, however, Hayamitsu’s extended guide includes a holder for a shaft bearing (Fig.4, 26) while the motor mount of Lee et al already includes a shaft bearing holder (Fig.3, 112), therefore, a potential combination of Lee et al in view of Hayamitsu to arrive to the claimed invention would result in duplicated and redundant components, rendering the potential combination as non-obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN G FLORES whose telephone number is (571)272-3486. The examiner can normally be reached Monday - Friday, 8:30am - 5:30pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David E Sosnowski can be reached on 571-270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUAN G FLORES/Primary Examiner, Art Unit 3745